Exhibit 10.25

 

October 25, 2005

 

Blair Hankins

1045 Oakpointe Place

Dunwoody, GA 30338

 

Re:          Change of Control Agreement

 

Dear Blair:

 

As we have discussed, Intellisync Corporation (the “Company”) has agreed to
extend certain benefits to you for so long as you remain a Senior Vice President
of the Company, or act in a similar capacity with a different title for the
Company.  This letter sets out the terms of our agreement.  Capitalized terms
are defined on Schedule 1, attached.

 

1.               Acceleration of Vesting. Upon a Change of Control, you will
automatically receive twelve (12) months of accelerated vesting of all
outstanding stock options then held by you at the time of a Change of Control;
provided that your service shall not have terminated for any reason (including
without limitation, for death or disability) prior to any such Change of
Control.  If your service with the Company terminates for any reason (including
without limitation, for death or disability) prior to the Change of Control
date, you shall not be entitled to receive accelerated vesting of stock
options.  If your service with the Company or the Company’s successor upon a
Change of Control is terminated by the Company or the Company’s successor for
reasons other than “Good Reason” (as hereinafter defined) within the initial
twelve (12) month period following the Change of Control date, you will
automatically receive accelerated vesting on one hundred percent (100%) of all
outstanding stock options then held by you at the time of your termination.

 

2.               Severance Benefits.  If the Company or the Company’s successor
other than for Good Reason, terminates your employment then you shall be
entitled to receive as a severance, six (6) months continuation of your base
salary, based upon your base salary as of the date your employment ceases,
provided that you first sign a comprehensive release of claims in favor of the
Company or the Company’s successor, substantially in the form attached hereto as
Schedule 2, and that the release becomes effective according to its terms.  If
your employment with the Company of the Company’s successor is terminated within
the initial twelve (12) month period following a Change of Control for any
reason other than Good Reason, the Company agrees that in the event you elect to
continue health insurance under Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), the Company shall pay any COBRA premiums for a period not to exceed
six (6) months.  Employee’s participation in all other benefits and incidents of
employment with Company, except as provided herein, shall cease on the
Termination Date.  Employee shall cease accruing employee benefits, including,
but not limited to, vacation time and paid time off as of the Termination Date.

 

As used herein, a termination for “Good Reason” means a termination for any of
the following reasons:  fraud, theft, dishonesty, conviction of a felony, or
willful misconduct.

 

--------------------------------------------------------------------------------


 

3.               Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this letter and agree expressly to perform
the obligations under this letter in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this letter, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 3 or which becomes
bound by the terms of this letter by operation of law.

 

4.               Law Governing; Arbitration.  This letter shall be governed by
and construed in accordance with the laws of the State of California. Any
dispute or controversy arising under or in connection with this letter shall be
settled exclusively in arbitration conducted in Santa Clara County, California,
in accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Punitive damages shall not be awarded.  In any arbitration
proceeding, the party determined to be the prevailing party will be entitled to
receive, in addition to any other award, its attorneys’ fees and expenses of the
proceeding.

 

5.               Employment and Income Taxes.  All payments made pursuant to
this letter will be subject to withholding of applicable employment and income
taxes, if any.

 

6.               At-Will Employment.  Of course, your employment with the
Company will continue to be on an “at will” basis, meaning that either you or
the Company may terminate your employment at any time for any reason or no
reason, without further obligation or liability.  The Company also reserves the
right to modify or amend the terms of your employment (other than those set
forth in this letter) at any time for any reason.  This policy of at-will
employment is the entire agreement as to the subject matter hereof, and may only
be modified in an express written agreement signed by the Chief Executive
Officer of the Company.

 

7.               Termination.  Notwithstanding anything to the contrary
contained herein, this Agreement shall automatically terminate in its entirety
should you cease to act as a Senior Vice President of Technology, or in a
similar capacity with a different title of the Company prior to a Change of
Control.

 

8.               Modification and Amendment.  Any modifications and amendments
to this Agreement shall be invalid unless in writing signed by both parties.
This Agreement supersedes all prior discussions and agreements between the
parties regarding the subject matter hereto.

 

--------------------------------------------------------------------------------


 

By your signature below, you indicate that you agree to the terms set out in
this letter.

 

Very truly yours,

 

INTELLISYNC CORPORATION

 

 

 

 

By:

/s/ WOODSON HOBBS

 

Name:

Woodson Hobbs

 

Title:

President and CEO

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

By:

/s/ BLAIR HANKINS

 

Name:

Blair Hankins

 

 

 

 

Date:

8/25/05

 

 

--------------------------------------------------------------------------------


 


SCHEDULE 1


 

Definition of Terms.  The following terms referred to in this letter shall have
the following meanings:

 

“Change of Control” means the occurrence of any of the following events:

 

(a)  Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), excluding existing beneficial
owners as of the date of this letter, is or becomes the “beneficial owner” (as
defined in Section 13d-3 of said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities, excluding conversion of any
convertible securities issued as of the date of this letter;

 

(b)  The composition of the Board of Directors changes during any period of 36
months that follows the date of this letter, such that individuals who, at the
beginning of the period, were members of the Board of Directors (the “Continuing
Directors”), cease for any reason to constitute at least a majority thereof;
unless at least 50% of the Continuing Directors has either (i) approved the
election of the new Directors, (ii) if the election of the new Directors is
voted on by stockholders, recommended that the stockholders vote for approval,
or (iii) otherwise determined that such change in composition does not
constitute a Change of Control, even if the Continuing Directors do not
constitute a quorum of the whole Board (it being understood that this
requirement shall not be capable of satisfaction unless there is at least one
Continuing Director); or

 

(c)  The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

Any other provision of this schedule notwithstanding, the term Change of Control
shall not include either of the following events undertaken at the election of
the Company:

 

(i)  Any transaction, the sole purpose of which is to change the state of the
Company’s incorporation; or

 

(ii)  A transaction, the result of which is to sell all or substantially all of
the assets of the Company to another corporation (the “surviving corporation”)
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s common
stock immediately preceding such transaction.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Release Agreement

 

This Release Agreement (the “Agreement”), dated as of             ,  is entered
into by and between Blair Hankins (“Employee”) and Intellisync Corporation (the
“Company”).

 

Whereas, Employee and the Company entered into that certain Change of Control
Agreement dated                           , re: acceleration of certain stock
options and severance benefit (the “Change of Control Agreement”);

 

Whereas, pursuant to the Change of Control Agreement, Employee is entitled to
certain stock option acceleration and salary and benefits continuation payments
if his employment is terminated other than for “Good Reason” (as defined in the
Change of Control Agreement) and he first provides a comprehensive release of
claims to the Company;

 

Whereas, Employee and the Company desire to implement the stock option
acceleration and salary and benefits continuation payments contemplated by the
Change of Control Agreement by entering into this Agreement;

 

THEREFORE, for good and valid consideration the sufficiency of which Employee
and the Company hereby acknowledge, Employee and the Company hereby agree as
follows:

 

1.               Employee hereby releases the Company and its shareholders,
officers, directors, employees, and legal successors (collectively, the
“Releasees”), from any and all claims, liabilities, demands and causes of
action, whether known or unknown, which Employee has, may have or claim to have
against any of the Releasees as of the date Employee executes this Agreement,
including but not limited to all claims, liabilities, demands and causes of
action which relate to or arise out of Employee’s employment with the Company or
the termination of Employee’s employment with the Company.

 

2.               Employee hereby agrees not to file any lawsuit or other action
to assert such claims, which include, but are not limited to, any claims of
wrongful termination, breach of contract, fraud, infliction or emotional
distress or any claims of age, race, sex, disability, national origin or other
discrimination or harassment under federal, state or local laws prohibiting such
discrimination or harassment.

 

2.               Employee has read Section 1542 of the Civil Code of the State
of California, which states in its entirety:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

Employee hereby waives any right or benefit he has under Section 1542 or any
similar law of any other jurisdiction, to the full extent that he may lawfully
waive such rights with respect to his release of claims.  Employee acknowledges
that he is releasing all known and unknown claims by signing this document.

 

--------------------------------------------------------------------------------


 

3.               Employee specifically agrees that this Agreement releases any
claims he might under the Age Discrimination in Employment Act (“ADEA”), and
that he specifically agrees not to file any lawsuit or other action to assert
such a claim.

 

4.               Employee has carefully read and fully understands this
Agreement and the release contained herein and has not relied on any statement,
written or oral, which is not set forth in this document.

 

5.               Employee will be provided up to 21 days from the date this
Agreement is presented to him to accept the terms of this Agreement, although he
may accept it at any time within those 21 days.  Employee is advised, if he
wishes, to consult with an attorney regarding this Agreement.  The Company
agrees that Employee’s ADEA release of claims does not apply to any rights or
claims that may arise under the ADEA after the Effective Date (as hereinafter
defined) of this Agreement.

 

6.               Employee may accept this Agreement by dating and signing it and
returning it to the attention of the Chief Executive Officer at Company.  Once
Employee does so, he will still have an additional 7 days in which to revoke his
acceptance by sending to Company, to the attention of the Chief Executive
Officer,  via fax at (408) 321-3893, and also by first class mail, a written
statement of revocation.  If Employee does not revoke, the eighth day after the
date of his acceptance will be the “Effective Date” of this Agreement.

 

 

 

 

 

Date:

 

 

 

 

 

 

Blair Hankins

 

 

 

 

 

 

 

 

Date:

 

 

INTELLISYNC CORPORATION

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------